IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STA'l`ES OF AMERICA )
)
) Case No. 3:18-CR-32-001
) United States Magistrate Judge
) Debra C. Poplin
DEAN ALAN ELLIS )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant,
Dean Alan Ellis, and the defendant admits that he has violated his supervised release as specified
in the Petition. An agreement has been reached between the parties, recommending that Mr.
Ellis’s supervised release should be revoked, and that he should receive a sentence of time
served with six (6) months supervised release to follow.

Mr. Ellis agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of
Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the
agreement of the defendant and the government pursuant to Rule ll of the Federal Rules of
Criminal Procedure be found to be a proper sentence.

This Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The defendant’s criminal history category is lll. The advisory
guideline range is 5-1 l months for Grade C violations, which the Court has carefully considered
There is a statutory maximum of one (l) year imprisonment, which the Court has also
considered The Court has also considered the factors listed in 18 U.S.C. §3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but

not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while

taking into consideration all of those factors and the Chapter Seven policy statements

lT lS ORDERED, that the defendant’s supervised release is revoked. The defendant is
hereby sentenced to a term of imprisonment of time served, to be followed by six (6) months
supervised release. While on supervised release, you shall comply with the following
mandatory conditions of supervision adopted by this Court in Local Rule 83.10:

(l) The defendant must not commit another federal, state, or local crime.

(2) The defendant must not unlawfully possess a controlled substance

(3) The defendant must refrain from unlawful use of a controlled substance

(4) The defendant must cooperate in the collection of DNA as directed by the
probation officer.

To promote respect for the law, prevent recidivism, and aid in adequate supervision, the
defendant shall also comply with the following standard conditions of supervision adopted by
this Court in Local Rule 83.10:

(l) The defendant must report to the probation office in the federal judicial district
where the defendant is authorized to reside within 72 hours of release from imprisonment or of
the time you were sentenced, unless the probation officer instructs the defendant to report to a
different probation office or within a different time frame. Justification: This condition is an
administrative requirement of supervision

(2) After initially reporting to the probation office, the defendant will receive
instructions from the Court or the probation officer about how and when the defendant must
report to the probation officer, and the defendant must report to the probation officer as

instructed Justification: T his condition is an administrative requirement of Sapervision.

(3) The defendant must not knowingly leave the federal judicial district where the
defendant is authorized to reside without first getting permission from the Court or the probation
officer. Justification: This condition is an administrative requirement of supervision

(4) The defendant must answer truthfully the questions asked by the defendant’s
probation officer. Justification: This condition is an administrative requirement of
supervision

(5) The defendant must live in a place approved by the probation officer. lf the
defendant plans to change where the defendant lives or anything about the defendant’s living
arrangements (such as the people the defendant lives with), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in
advance is not possible due to unanticipated circumstances, the defendant must notify the
probation officer within 72 hours of becoming aware of a change or expected change.
Justification: T his condition will assist the probation ojicer in monitoring the defendant for
protection of the community

(6) The defendant must allow the probation officer to visit the defendant at any time
at the defendant’s home or elsewhere, and the defendant must permit the probation officer to take
any items prohibited by the conditions of the defendant’s supervision that the probation officer
observes in plain view. Justification: T his condition will assist the probation ojj"z`cer in
monitoring the defendant for protection of the community

(7) The defendant must work full time (at least 30 hours per week) at a lawful type of

employment, unless the probation officer excuses the defendant from doing so. If the defendant

does not have full-time employment, the defendant must try to find full-time employment, unless
the probation officer excuses the defendant from doing so. If the defendant plans to change
where the defendant works or anything about the defendant’s work (such as the defendant’s
position or job responsibilities), the defendant must notify the probation officer at least 10 days
before the change lf notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72
hours of becoming aware of a change or expected change. Justification: This condition will
reduce the risk of recidivism and provide for defendant rehabilitation

(8) The defendant must not communicate or interact with someone the defendant
knows is engaged in criminal activity. lf the defendant knows someone has been convicted of a
felony, the defendant must not knowingly communicate or interact with that person without first
getting the permission of the probation officer. Justification: T his condition is aimed at
reducing the risk of recidivism and providing for public safety.

(9) if the defendant is arrested or questioned by a law enforcement officer, the
defendant must notify the probation officer within 72 hours. Justification: T his condition
will assist the probation ojj"icer in monitoring the defendant for protection of the community

(lO) The defendant must not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was modified for,
the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). Justification: This condition will provide for public and officer safety.

(l l) The defendant must not act or make any agreement with a law enforcement

agency to act as a confidential human source or informant without first getting the permission of

the Court. Justification: T his condition is aimed at reducing the risk of recidivism and
providing for public safety.

(l2) lf the probation officer determines that the defendant poses a risk to another
person (including an organization), the probation officer may require the defendant to notify the
person about the risk and the defendant must comply with that instruction The probation
officer may contact the person and confirm that the defendant has notified the person about the

risk. Justification: This condition is aimed at reducing the risk of recidivism and providing
for public safety

(13) The defendant must follow the instructions of the probation officer related to the
conditions of supervision Justification: This condition is an administrative requirement of
supervision
The following special condition will also apply:

The defendant shall submit his or his person, property, house, residence, vehicle,
papers, computers (as defined in 18 U.S.C. § 1030(e)(l), other electronic
communications or data storage devices or media, or office, to a search conducted
by a United States Probation Officer or designee Failure to submit to a search
may be grounds for revocation of release The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition.
An officer may conduct a search pursuant to this condition only when reasonable
suspicion exists that the defendant has violated a condition of his supervision and
that the areas to be searched contain evidence of this violation. Any search must
be conducted in a reasonable time and in a reasonable manner.

The defendant shall participate in a program of testing and/or treatment for drug
and/or alcohol abuse, as directed by the probation officer, until such time as he is
released from the program by the probation officer.

The defendant must participate in a program of mental health evaluation and
treatment, as directed by the probation officer, until such time as he is released
from the program by the probation officer. The defendant must waive all rights
to confidentiality regarding mental health treatment in order to allow release of
information to the supervising United States Probation Officer and to authorize

5

open communication between the probation officer and the mental health
treatment provider.

The defendant must take all prescribed medications, including injectable
medications as directed by his treatment provider. If deemed appropriate by the
treatment provider or the probation officer, the defendant must Submit to quarterly
blood tests, to determine whether he is taking the medication as prescribed

The defendant must pay any financial penalty that is imposed by the judgment
and that remains unpaid at the commencement of the term of supervised release

The defendant must not interact with or contact or attempt to contact, by any
means, his ex-wife, Vickie Jones, and her daughters and granddaughters.

Based @~DL

Honorable Debra C. Poplin_)
United States Magistrate Judge

 

APPROVED FOR ENTRY:
//,o/f"_ l /{GLM-~/ /dl/ 156“5¢\6&/
Luke A. l\/icLaurin /M?j__\1 pm 555

Assistant U. S. Attorney

cwa

'Ben'jainin G. Sharp
Attorney for Defe ant

@%MT

 

 

Deaii/Alan Ellis

Defendant

/mh//‘/.o¢f/,~/A/ j“'jl'@’
Core§/Mill€r W) 7"14 /7¢\’544;.5 )Oh

U.S. Probation Of icer

